            Case:19-18917-TBM Doc#:2 Filed:10/16/19                                    Entered:10/16/19 14:58:07 Page1 of 1
                                                                                                                                                10/16/19 2:54PM




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re       Matt Garton And Associates, LLC                                                                  Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor and that compensation
       paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on
       behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     8,239.20
             Prior to the filing of this statement I have received                                        $                     8,239.20
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Filing Fee Included.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Hourly fees for representation as to any disputes after the 341 Meeting of Creditors. For such services, counsel
               will charge at the hourly rate of $395 for attorney time, $275 for associate attorney time, and $115 for paralegal
               time, plus costs and expenses paid by counsel.
                                                                       CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

 Dated:      October 16, 2019                                                 /s/ David M. Rich
                                                                              David M. Rich 15211
                                                                              Buechler Law Office, L.L.C.
                                                                              999 18th Street, Suite 1230 S
                                                                              Denver, CO 80202
                                                                              720-381-0045 Fax: 720-381-0382
                                                                              Dave@kjblawoffice.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
